DocuSign Envelope ID: E1AF761F-3CC2-4C8D-A72C-C21D41326397
                         Case 3:20-cv-05309-CRB Document 15 Filed 08/04/20 Page 1 of 3



              1

              2

              3

              4

              5

              6

              7
                                                  UNITED STATES DISTRICT COURT
              8
                                                 NORTHERN DISTRICT OF CALIFORNIA
              9                                      SAN FRANCISCO DIVISION

             10
                    COLIN SCHOLL and LISA STRAWN, on
             11     behalf of themselves and all others        Case No. 3:20-cv-5309-CRB
                    similarly situated.
             12                                                DECLARATION OF SANDRA JOHNSON IN
                                         Plaintiffs,           SUPPORT OF PLAINTIFFS’ MOTION FOR:
             13
                    v.                                         (1) PRELIMINARY INJUNCTION; (2)
                                                               CLASS CERTIFICATION; AND (3)
             14
                    STEVEN MNUCHIN, in his official            APPOINTMENT OF CO-LEAD CLASS
             15     capacity as the Secretary of the U.S.      COUNSEL
                    Department of Treasury; CHARLES
             16     RETTIG, in his official capacity as U.S.
                    Commissioner of Internal Revenue; U.S.
             17     DEPARTMENT OF THE TREASURY;
                    the U.S. INTERNAL REVENUE
             18     SERVICE; and, the UNITED STATES OF
                    AMERICA.
             19

             20                          Defendants.

             21

             22

             23

             24

             25

             26

             27

             28

                                                                        DECL. OF SANDRA JOHNSON ISO PLFS’ MTN. FOR
                    2016596.1                                                             PRELIMINARY INJUNCTION
                                                                                              CASE NO. 3:20-CV-5309
DocuSign Envelope ID: E1AF761F-3CC2-4C8D-A72C-C21D41326397
                       Case 3:20-cv-05309-CRB Document 15 Filed 08/04/20 Page 2 of 3



              1                 I, Sandra Johnson, declare as follows:
              2                 1.     I am a United States citizen and over the age of 18. I have personal knowledge of
              3     the facts herein and, if called upon to testify to those facts, I could and would do so competently.
              4                 2.     I am the In-Prison Programs Coordinator for Root & Rebound, a non-profit
              5     organization whose mission it is to restore power and resources to the families and communities
              6     most harmed by mass incarceration. In that capacity, I work regularly with currently incarcerated
              7     people to help prepare them for re-entry into society after their release. Before that, I also worked
              8     with Legal Services for Prisoners with Children, and I belong to an organization of formerly
              9     incarcerated people who meet once a month. I myself was previously incarcerated so I know well
             10     the experience of living behind bars and the difficulties of transitioning back to life on the
             11     outside.
             12                 3.     From my personal experience and my work with incarcerated people, I know that
             13     the availability of $1,200 from a CARES Act stimulus payment would make a huge difference to
             14     people who are now leaving prison—it can make the difference between getting in trouble and
             15     surviving or supporting yourself. The funds would provide a critical safety net to help out people
             16     who are released until they are able to find work and start earning some other kind of income.
             17     Those tasks are all the more challenging now because of the economic crisis caused by the
             18     COVID-19 pandemic. For example, an individual I work with who was released from prison just
             19     before the pandemic started with a first job at Safeway; however, once the pandemic started, he
             20     was laid off and is now struggling financially, sleeping on friends’ couches, and is constantly
             21     looking for additional financial support. The situation is even more dire for those who left prison
             22     after the pandemic began, to a shut-down economy.
             23                 4.     Some people are lucky enough to have family on the outside who they can stay
             24     with when they leave prison. But many of the people who are leaving prison come from families
             25     that are not very well off economically. When a loved one comes home it can be very financially
             26     burdensome because it is an additional expense for already-struggling families. With the CARES
             27     Act assistance, the newly-released individual can help pay for the family’s cost of food, rent, or
             28     water bills, which can serve to make the individual adjust better as a contributor to the household.
                                                                                   DECL. OF SANDRA JOHNSON ISO PLFS’ MTN. FOR
                    2016596.1                                            1                           PRELIMINARY INJUNCTION
                                                                                                         CASE NO. 3:20-CV-5309
DocuSign Envelope ID: E1AF761F-3CC2-4C8D-A72C-C21D41326397
                       Case 3:20-cv-05309-CRB Document 15 Filed 08/04/20 Page 3 of 3



              1     Also, many people are released to living situations where the other adults are not able to work—
              2     for example, when they are staying with elders in retirement who live on a fixed income.
              3                 5.     Everything is a struggle when you are released from prison. You encounter so
              4     many barriers, from finding housing, to buying food, to obtaining employment. Financial
              5     assistance is the most important need to fill. It can make or break a person’s chances of
              6     successful re-entry.
              7                 I declare under penalty of perjury under the laws of the United States that the foregoing is
              8     true and correct.
              9                 Executed on the 4th of August, 2020, in San Francisco, California.
             10

             11
                                                                              SANDRA JOHNSON
             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                                     DECL. OF SANDRA JOHNSON ISO PLFS’ MTN. FOR
                    2016596.1                                          2                               PRELIMINARY INJUNCTION
                                                                                                           CASE NO. 3:20-CV-5309
